PER CURIAM.
We affirm appellant’s restitution order. However, we modify that portion of the order that required appellant to begin paying restitution on March 15, 2002, at a time when appellant was committed to a level six program. We modify that portion of the restitution order to provide that appellant shall begin paying restitution at a rate of $30 per month upon securing employment and that he shall make every reasonable effort to secure employment upon release from the level six program. See In re B.S., 616 So.2d 1231 (Fla. 4th DCA 1993); Rimmer v. State, 601 So.2d 318 (Fla. 5th DCA 1992).
STONE, GROSS and MAY, JJ., concur.